DETAILED ACTION
This action is responsive to the application No. 15/740,466 filed on December 28, 2017. The amendment filed on May 10, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are currently pending and being considered in the Office Action.

Claim Objections
Claims 1, 12, and 17-19 are objected to because of the following informalities:  
In claim 1 line 14, it appears that Applicant intended for “disposed in cavity” to be --disposed in a cavity--.
In claim 12 line 8, it appears that Applicant intended for “the emitter layer disposed in either a cavity” to be --the emitter material disposed in a cavity--. No other option is recited in the claim.
In claims 17-19 line 1, the preamble of the claim should be followed by a comma. Applicant’s previous amendment to the claim appears to delete a comma that did not previously exist in the claim by using double brackets, rather than inserting a comma using underlining. See MPEP § 714 and 37 C.F.R. 1.121(c)(2).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boronson (U.S. Pub # 2005/0225233) of record in view of Li (U.S. Pub # 2015/0008419) of record and Harikrishna (U.S. Pub # 2015/0280170) of record.
Regarding independent Claim 1, Boronson teaches an active matrix light emitting display comprising: 
an anode layer (Fig. 4: 90a-c, paragraph [0095]) comprising a plurality of individual selectively energizable anodes (90a-c); 
a cathode layer (Fig. 4: 30, paragraph [0018]); and

a photoluminescent layer (Fig. 4: 25a-b, paragraph [0095]; see paragraph [0030]), the photoluminescent layer comprising a plurality of photoluminescent pixels (Fig. 4: 80a-c, paragraph [0095]), wherein a selected anode (90a-c) and a selected cathode (30) are energizable to photoexcite selected ones of the plurality of photoluminescent pixels (80a-c).
Boronson is silent with respect to a single photonic crystal; a plurality of individual selectively energizable cathodes; an emitter layer disposed within the single photonic crystal between the anode layer and the cathode layer without interrupting the single photonic crystal's photonic structure; wherein the single photonic crystal does not include the emitter layer disposed in a cavity that interferes with a photonic structure of the single photonic crystal.
Li teaches an active matrix light emitting display comprising: 
a single photonic crystal (Fig. 3, paragraphs [0095] & [0101]; the instant limitation “photonic crystal” is interpreted to mean a periodic optical structure resulting in an optical cavity, such that the “microcavity” disclosed by Li may be considered a single photonic crystal) comprising:
an anode layer (bottom instance Fig. 3: “metal,” paragraph [0095]);
a cathode layer (top instance Fig. 3: “metal,” paragraph [0095]);
an emitter layer (Fig. 3: “EML,” paragraph [0095]) for emitting light when energized disposed between the anode layer (bottom “metal”) and the cathode layer (top “metal”) disposed within the single photonic crystal (Fig. 3) between the anode layer (bottom “metal”) and the cathode layer (top “metal”) without interrupting the single photonic crystal's photonic structure (the instant limitation “without interrupting the single photonic crystal's photonic structure” is considered functional language that does not positively recite a structure of the device, since the claims do not clearly recite what the single photonic crystal's photonic structure comprises, and the disclosure of the invention does not explicitly define the term “single photonic crystal”; the 
wherein the single photonic crystal does not include the emitter layer (EML) disposed in a cavity that interferes with a photonic structure of the single photonic crystal (the instant limitation “interferes with a photonic structure of the single photonic crystal” is considered functional language that does not positively recite a structure of the device, since the claims do not clearly recite what the single photonic crystal's photonic structure comprises, and the disclosure of the invention does not explicitly define the term “single photonic crystal”; the prior art of Li is considered to teach the claimed structure of a single photonic crystal, and therefore is considered to teach the claimed functionality of the single photonic crystal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “single photonic crystal; an emitter layer disposed within the single photonic crystal between the anode layer and the cathode layer without interrupting the single photonic crystal's photonic structure; wherein the single photonic crystal does not include the emitter layer disposed in a cavity that interferes with a photonic structure of the single photonic crystal” teachings of Li to the device of Boronson because Li discloses in paragraphs [0012] & [0014] that an organic light emitting diode having a microcavity structure enhances light emission from the device.
Boronson as modified by Li is silent with respect to a plurality of individual selectively energizable cathodes.
Harikrishna discloses an active matrix light emitting display comprising: 
an anode layer (Fig. 5: 51, paragraph [0047]) comprising a plurality of individual selectively energizable anodes (51 in each of Fig. 5: Pixel 0-3); 
a cathode layer (Fig. 5: 54, paragraph [0047]) comprising a plurality of individual selectively energizable cathodes (54 in each of Fig. 5: Pixel 0-3); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “plurality of individual selectively energizable cathodes” teachings of Harikrishna to the device of Boronson because Harikrishna discloses in paragraph [0047] and paragraphs [0061]-[0062] that an OLED device having an electrode that is continuous between adjacent pixels is an obvious alternative to an embodiment of an OLED device having a plurality of individual electrodes located in each pixel. Therefore, one of ordinary skill in the art would consider an active matrix light emitting display comprising a plurality of individual selectively energizable cathodes as an obvious alternative embodiment of the device disclosed by Boronson, and the selection of the claimed embodiment would be considered a mere choice between suitable alternatives.
Regarding Claim 2, Boronson as previously modified teaches the active matrix light emitting display of claim 1 further comprising a plurality of alternating dielectric layers (Fig. 4: 75a-b, paragraph [0097]; see paragraph [0031]) disposed between the photoluminescent layer (25a-b) and the emitter layer (50). 
Regarding Claim 3, Boronson as previously modified teaches the active matrix light emitting display of claim 2, wherein the alternating dielectric layers (75a-b) comprise a distributed Bragg reflector (paragraph [0031]; a quarter-wave stack is considered equivalent to a Bragg reflector). 
Regarding Claim 4, Boronson as previously modified teaches the active matrix light emitting display of claim 3, wherein the distributed Bragg reflector (75a-b) reflects the light (125a-c) emitted by the emitter (50) into the emitter (50; the instant language is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, since Boronson teaches the structure of the claimed invention, the quarter-
Regarding Claim 5, Boronson as previously modified teaches the active matrix light emitting display of claim 4, wherein the emitter layer (50) comprises an organic electroluminescent material (paragraph [0035]). 
Regarding Claim 6, Boronson as previously modified teaches the active matrix light emitting display of claim 1, wherein the anode layer, the cathode layer and the emitter layer do not interrupt the periodicity of the photonic crystal’s index of refraction (the instant limitation “photonic crystal” is interpreted to mean a periodic optical structure resulting in an optical cavity, such that the “microcavity” disclosed by Li may be considered a single photonic crystal; further, the instant limitation “do not interrupt the periodicity of the photonic crystal’s index of refraction” is considered functional language that does not positively recite a structure of the device, since the claims do not clearly recite the single photonic crystal's periodicity of index of refraction, and the disclosure of the invention does not explicitly define the term “single photonic crystal”; the prior art of Li is considered to teach the claimed structure of a single photonic crystal, and therefore is considered to teach the claimed functionality of the single photonic crystal).
Regarding Claim 7, Boronson as previously modified teaches the active matrix light emitting display of claim 6, wherein the emitter layer (50) comprises an organic electroluminescent emitter material (paragraph [0035]). 
Regarding Claim 8, Boronson as previously modified teaches the active matrix light emitting display of claim 7, and is silent with respect to wherein the organic electroluminescent emitter material comprises an organic light emitting material localized in a zone having less than 10% of an optical thickness of the photonic crystal. 
Li discloses a thickness of the organic electroluminescent emitter material in paragraph [0021]. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the thickness of the layers of the active matrix light 
Regarding Claim 19, Boronson teaches the active matrix light emitting display of claim 1 wherein the emitter layer (Li: EML) acts as (the prior art teaches the structure of the claimed invention, and therefore the prior art is considered to have the same properties and functionality) a portion of the single photonic crystal (Li: Fig. 3).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boronson (U.S. Pub # 2005/0225233) of record in view of Li (U.S. Pub # 2015/0008419) of record and Harikrishna (U.S. Pub # 2015/0280170) of record as applied to claim 8 above, and further in view of Qin (U.S. Pub # 2018/0164502) of record.
Regarding Claim 9, Boronson as previously modified by Li and Harikrishna teaches the active matrix light emitting display of claim 8, wherein the photonic crystal has a band-gap (the instant limitation “a band-gap” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Boronson as modified by Li anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 
 Boronson as previously modified wherein the organic electroluminescent emitter material has a free space emission spectrum that at least in part overlaps the band-gap of the photonic crystal.
	Qin discloses a light emitting display wherein the photonic crystal (Fig. 1: 14, paragraph [0065]) has a band-gap (paragraph [0068]), and wherein the organic electroluminescent emitter material (paragraph [0066]) has a free space emission spectrum that at least in part overlaps ([0068]) the band-gap of the photonic crystal (14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “organic electroluminescent emitter material has a free space emission spectrum that at least in part overlaps the band-gap of the photonic crystal” teachings of Qin to the device of Boronson as previously modified because Qin discloses in paragraph [0136] that the disclosed features may increase at least one of energy efficiency, light intensity, color tunability, and light directional shaping of a light emitting device.
Regarding Claim 10, Boronson as previously modified teaches the active matrix light emitting display of claim 9, wherein the photonic crystal (per Li) emits light at a wavelength corresponding to an edge of the band-gap (the instant limitation “emits light at a wavelength corresponding to an edge of the band-gap” does not recite any structural details of the claimed invention, and only recites an intended use of the claimed invention; the instant language is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, since the prior art teaches the structural limitations of the claimed invention, the prior art is considered to be capable of performing the claimed function; see MPEP § 2111.04). 
Regarding Claim 11, Boronson as previously modified teaches the active matrix light emitting display of claim 10, wherein the edge of the band-gap occurs at a wavelength at which the band-gap occurs at a wavelength…” is considered a statement of the inherent properties and/or functions of the material of the process; since the prior art anticipates or renders obvious the claimed material structure, the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01). 

Claims 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub # 2015/0008419) of record in view of Boronson (U.S. Pub # 2005/0225233) of record.
Regarding independent Claim 12, Li teaches a light emitting device comprising: 
a single light emitting photonic crystal (Fig. 3, paragraphs [0095] & [0101]; the instant limitation “photonic crystal” is interpreted to mean a periodic optical structure resulting in an optical cavity, such that the “microcavity” disclosed by Li may be considered a single photonic crystal) having organic electroluminescent emitter material (Fig. 3: “EML,” paragraph [0095]) disposed within the photonic crystal (Fig. 3) and constituting part of the photonic crystal’s photonic structure (the prior art of Li is considered to teach the claimed structure of a single photonic crystal, and the organic electroluminescent emitter material may be considered a part of the photonic crystal’s photonic structure since said structure is not explicitly defined by the claims), wherein the single photonic crystal does not include the emitter material (EML) disposed in a cavity that interferes with a photonic structure of the single photonic crystal (the instant limitation “interferes with a photonic structure of the single photonic crystal” is considered functional language that does not positively recite a structure of the device, since the claims do single photonic crystal”; the prior art of Li is considered to teach the claimed structure of a single photonic crystal, and therefore is considered to teach the claimed functionality of the single photonic crystal).
Li is silent with respect to a photoluminescent material disposed upon a surface of the light emitting photonic crystal, such that light emitted by the light emitting photonic crystal causes photoexcitation within the photoluminescent material. 
Boronson discloses a light emitting device comprising:
a photoluminescent material (Fig. 4: 25a-b, paragraph [0095]; see paragraph [0030]) disposed on the surface of a light emitting device (Fig. 4: 65, paragraph [0095]), such that light emitted by the light emitting device (65) causes photoexcitation (paragraph [0030]) within the photoluminescent material (25a-b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “photoluminescent material disposed upon a surface of the light emitting photonic crystal, such that light emitted by the light emitting photonic crystal causes photoexcitation within the photoluminescent material” teachings of Boronson to the device of Li because Boronson discloses in paragraph [0029] that a photoluminescent material improves the color of light produced by an OLED device when viewed in an off-axis direction.
Regarding Claim 13, Li as previously modified teaches the light emitting device of claim 12, and is silent with respect to wherein the organic electroluminescent emitter material comprises an organic light emitting material localized in a zone having less than 10% of an optical thickness of the photonic crystal. 
Li discloses a thickness of the organic electroluminescent emitter material in paragraph [0021]. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the thickness of the layers of the active matrix light emitting display in order to tune the wavelengths of the modes of the light that is resonating in 
Regarding Claim 18, Li as previously modified teaches the light emitting device of claims 12, wherein the emitter material (EML) acts as (the prior art teaches the structure of the claimed invention, and therefore the prior art is considered to have the same properties and functionality) part of the single light emitting photonic crystal (Fig. 3).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub # 2015/0008419) of record in view of Boronson (U.S. Pub # 2005/0225233) of record as applied to claim 13 above, and further in view of Qin (U.S. Pub # 2018/0164502) of record.
Regarding Claim 14, Li as previously modified teaches the light emitting device of claim 13, wherein the light emitting photonic crystal has a band-gap (the instant limitation “a band-gap” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Boronson as modified by Li anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01).

Qin discloses a light emitting display wherein the photonic crystal (Fig. 1: 14, paragraph [0065] has a band-gap (paragraph [0068]), and wherein the organic electroluminescent emitter material (paragraph [0066]) has a free space emission spectrum that at least in part overlaps ([0068]) the band-gap of the photonic crystal (14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “organic electroluminescent emitter material has a free space emission spectrum that at least in part overlaps the band-gap of the photonic crystal” teachings of Qin to the device of Li as previously modified because Qin discloses in paragraph [0136] that the disclosed features may increase at least one of energy efficiency, light intensity, color tunability, and light directional shaping of a light emitting device.
Regarding Claim 15, Li as previously modified teaches the light emitting device of claim 14, wherein the photonic crystal (Fig. 3) emits the light at a wavelength corresponding to an edge of the band-gap (the instant limitation “emits light at a wavelength corresponding to an edge of the band-gap” does not recite any structural details of the claimed invention, and only recites an intended use of the claimed invention; the instant language is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, since the prior art teaches the structural limitations of the claimed invention, the prior art is considered to be capable of performing the claimed function; see MPEP § 2111.04).
Regarding Claim 16, Li as previously modified teaches the light emitting device of claim 15, wherein the edge of the band-gap occurs at a wavelength at which measured radiance of luminescence light emitted by the organic electroluminescent emitter material is greater than one-quarter of a peak radiance of the luminescence emission spectrum of the emitter material (the instant limitation “the band-gap occurs at a wavelength…” is considered a statement of the .

Claims 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Magno (U.S. Pub # 2003/0214691) of record (IDS) in view of Boronson (U.S. Pub # 2005/0225233) of record.
Regarding independent Claim 12, Magno teaches a light emitting device comprising: 
a single light emitting photonic crystal (Fig. 2: 1, paragraph [0022]; the disclosure in paragraph [0027]: “The feedback layers 4 and 6 may act as a photonic crystal” is interpreted to mean that layers 4 and 6 may be considered a single photonic crystal; further, claim 5 recites “wherein one or both of the first feedback layer and the second feedback layer comprise at least a layer with a photonic crystal structure,” which includes wherein only one of the feedback layers is a photonic crystal) having organic electroluminescent emitter material (Fig. 2: 2, paragraph [0022]; see paragraph [0026]) disposed within the photonic crystal (1) and constituting part of the photonic crystal’s photonic structure (the prior art of Magno is considered to teach the claimed structure of a single photonic crystal, and the organic electroluminescent emitter material may be considered a part of the photonic crystal’s photonic structure since said structure is not explicitly defined by the claims), wherein the single photonic crystal does not include the emitter material (2) disposed in a cavity that interferes with a photonic structure of the single photonic crystal (the instant limitation “interferes with a photonic structure of the single photonic crystal” is considered functional language that does not positively recite a structure of the device, since the claims do not clearly recite what the single photonic crystal's photonic single photonic crystal”; the prior art of Magno is considered to teach the claimed structure of a single photonic crystal, and therefore is considered to teach the claimed functionality of the single photonic crystal).
Magno is silent with respect to a photoluminescent material disposed upon a surface of the light emitting photonic crystal, such that light emitted by the light emitting photonic crystal causes photoexcitation within the photoluminescent material. 
	Boronson discloses a light emitting device comprising:
a photoluminescent material (Fig. 4: 25a-b, paragraph [0095]; see paragraph [0030]) disposed on the surface of a light emitting device (Fig. 4: 65, paragraph [0095]), such that light emitted by the light emitting device (65) causes photoexcitation (paragraph [0030]) within the photoluminescent material (25a-b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “photoluminescent material disposed upon a surface of the light emitting photonic crystal, such that light emitted by the light emitting photonic crystal causes photoexcitation within the photoluminescent material” teachings of Boronson to the device of Magno because Boronson discloses in paragraph [0029] that a photoluminescent material improves the color of light produced by an OLED device when viewed in an off-axis direction.
Regarding Claim 13, Magno as previously modified teaches the light emitting device of claim 12, and is silent with respect to wherein the organic electroluminescent emitter material comprises an organic light emitting material localized in a zone having less than 10% of an optical thickness of the photonic crystal. 
It is known in the art to use an organic light emitting material having a thickness. Further, Magno discloses in paragraph [0038] that the thickness of a photonic crystal may be adjusted to tune the wavelengths of the modes of the light that resonates in the gap. It would have been 
Regarding Claim 17, Magno as previously modified teaches the light emitting device of claim 12, wherein the single light emitting photonic crystal (1) includes a periodic index of refraction (paragraph [0022]) that is uninterrupted (the prior art teaches the structure of the claimed invention, and therefore the prior art is considered to have the same properties and functionality) by the organic electroluminescent emitter material (2) disposed within the photonic crystal (1).
Regarding Claim 18, Magno as previously modified teaches the light emitting device of claims 12, wherein the emitter material (2) acts as (the prior art teaches the structure of the claimed invention, and therefore the prior art is considered to have the same properties and functionality) part of the single light emitting photonic crystal (1).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Magno (U.S. Pub # 2003/0214691) of record (IDS) in view of Boronson (U.S. Pub # 2005/0225233) of record as applied to claim 13 above, and further in view of Qin (U.S. Pub # 2018/0164502) of record.
Regarding Claim 14, Magno as previously modified teaches the light emitting device of claim 13, wherein the light emitting photonic crystal (1) has a band-gap (paragraph [0027]).

Qin discloses a light emitting display wherein the photonic crystal (Fig. 1: 14, paragraph [0065] has a band-gap (paragraph [0068]), and wherein the organic electroluminescent emitter material (paragraph [0066]) has a free space emission spectrum that at least in part overlaps ([0068]) the band-gap of the photonic crystal (14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “organic electroluminescent emitter material has a free space emission spectrum that at least in part overlaps the band-gap of the photonic crystal” teachings of Qin to the device of Magno as previously modified because Qin discloses in paragraph [0136] that the disclosed features may increase at least one of energy efficiency, light intensity, color tunability, and light directional shaping of a light emitting device.
Regarding Claim 15, Magno as previously modified teaches the light emitting device of claim 14, wherein the photonic crystal (1) emits the light at a wavelength corresponding to an edge of the band-gap (the instant limitation “emits light at a wavelength corresponding to an edge of the band-gap” does not recite any structural details of the claimed invention, and only recites an intended use of the claimed invention; the instant language is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, since the prior art teaches the structural limitations of the claimed invention, the prior art is considered to be capable of performing the claimed function; see MPEP § 2111.04).
Regarding Claim 16, Magno as previously modified teaches the light emitting device of claim 15, wherein the edge of the band-gap occurs at a wavelength at which measured radiance of luminescence light emitted by the organic electroluminescent emitter material is greater than one-quarter of a peak radiance of the luminescence emission spectrum of the emitter material (the instant limitation “the band-gap occurs at a wavelength…” is considered a statement of the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,680,185 in view of Harikrishna (U.S. Pub # 2015/0280170) of record.
15/740,466 (Instant App)
U.S. Patent No. 10,680,185
1. An active matrix light emitting display comprising:
1. A light emitting device comprising:
a single photonic crystal comprising:
…
an anode layer comprising a plurality of individual selectively energizable anodes;
…
a cathode layer comprising a plurality of individual selectively energizable cathodes;
…
and an emitter layer disposed within the single photonic crystal between the anode layer and the cathode layer without interrupting the single photonic crystal's photonic structure, the emitter layer configured to emit light when energized;
a light emitting photonic crystal having organic electroluminescent emitter material disposed within the photonic crystal; …

4. The light emitting device of claim 1, wherein the layers comprising polymerized chiral liquid crystal combine together to form a photonic crystal.
and a photoluminescent layer disposed upon the single photonic crystal, the photoluminescent layer comprising a plurality of photoluminescent pixels, wherein a selected anode and a selected cathode are energizable to photoexcite selected ones of the plurality of photoluminescent pixels, wherein the single photonic crystal does not 

…
wherein the light emitting phonic crystal is composed of polymerized chiral nematic liquid crystal material, wherein the polymerized chiral nematic liquid crystal material comprises:
…
a hole transporting layer comprising the polymerized chiral nematic liquid crystal material;
…
and a light emitting layer comprising the polymerized chiral nematic liquid crystalline material;
…
and an electron transporting layer comprising the polymerized chiral nematic liquid crystal material;
…
wherein each of said layers has a thickness and said light emitting layer has a respective thickness that is 10% or less of a total thickness of all the polymerized chiral nematic liquid crystal material containing layers combined.


	Claims 1 and 4 of U.S. Patent No. 10,680,185 fails to recite an anode layer comprising a plurality of individual selectively energizable anodes and a cathode layer comprising a plurality of individual selectively energizable cathodes.
Harikrishna discloses an active matrix light emitting display comprising: 
an anode layer (Fig. 5: 51, paragraph [0047]) comprising a plurality of individual selectively energizable anodes (51 in each of Fig. 5: Pixel 0-3); 
a cathode layer (Fig. 5: 54, paragraph [0047]) comprising a plurality of individual selectively energizable cathodes (54 in each of Fig. 5: Pixel 0-3); 
an emitter layer (Fig. 5: 53, paragraph [0047]) for emitting light when energized disposed between the anode layer (51) and the cathode layer (54); and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “plurality of individual selectively energizable cathodes” teachings of Harikrishna to the device of Claim 1 of U.S. Patent No. 10,680,185 .

Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (p. 7 line 1-p. 8 line 9), Applicant argues that the prior art of Boronson as modified by Li and Harikrishna (with respect to claim 1), the prior art of Li as modified by Boronson (with respect to claim 12), and the prior art of Magno as modified by Boronson (with respect to claim 12) fails to teach the limitation “wherein the single photonic crystal does not include the emitter layer disposed in a cavity that interferes with a photonic structure of the single photonic crystal” as recited in claims 1 and 12. Applicant cites paragraph [0018] of Boronson as disclosing that the emitter layer (50) of the prior art is formed within a microcavity structure (70).
	Examiner respectfully submits that the term “a single photonic crystal” is not explicitly defined in the disclosure, and the structure of “a single photonic crystal” is not clearly recited in the claims. Neither of the claims positively recites what comprises the “photonic structure” of the single photonic crystal. Further, the disclosure of the invention does not define what would constitute interference with the photonic structure. Therefore, since the prior art is consider to teach the structure of the claimed invention, and the prior art does not recite interference with a photonic structure by the emitter layer, the prior art is considered to read on the claimed invention. 
Regarding the recitation by Boronson of a “microcavity structure,” the claimed limitation “photonic crystal” is interpreted to mean a periodic optical structure resulting in an optical cavity, 
Applicant’s arguments do not specifically address the prior art of Li or Magno, which are relied upon as primary references to teach the limitation in question in the rejections of claim 12. The prior art of Boronson is relied upon in the rejection of claim 12 only to teach a photoluminescent material disposed upon the surface of the device, and therefore Applicant’s argument is considered moot with respect to claim 12.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892